    Case 5:20-cr-20520-JEL-EAS ECF No. 97, PageID.487 Filed 12/07/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,                                 Criminal No. 20-20520

                 Plaintiff,                               HON. JUDITH E. LEVY

vs.

D-1 BRANDON COLEMAN,
D-2 RAY-SOHN DOUGLASS,
D-3 GREGORY YOUNG JR.,
D-5 JAYQUAN COLEMAN,
D-6 MAX WASHINGTON,
D-7 LARON DAVIS,

                 Defendants.


         AGREED MOTION FOR DISCOVERY PROTECTIVE ORDER
          The United States and counsel for the defendants file this motion for entry of

    a Discovery Protective Order.1

          Defendants are charged in an indictment with various charges related to

    conspiracies to distribute controlled substances, as well as firearms violations, in

    violation of 21 U.S.C. §§ 841(a)(1) and 846; and 18 U.S.C. §§ 922(g) and 924(c).

          Part of the discovery materials the government intends to produce pursuant

    to its discovery obligations under Federal Rule of Criminal Procedure 16 include



1
 Ramone Martin, who is also charged in the Indictment, remains a fugitive and is
therefore not a party to this Motion.
Case 5:20-cr-20520-JEL-EAS ECF No. 97, PageID.488 Filed 12/07/20 Page 2 of 5




electronic video recordings of controlled drug purchases conducted by an

undercover agent and/or confidential informant (hereinafter referred to as

“discovery materials”). The dissemination of these discovery materials could

seriously jeopardize the safety of the undercover agent and confidential informant

as well as additional investigations in which they are involved.

       The government therefore requests that the Court enter a Discovery

Protective Order prohibiting the defendants from disseminating the discovery

materials identified herein to anyone other than counsel and members of the

defendants’ litigation and investigative teams. As proposed in the attached

Protective Order, defense counsel and the defendants’ litigation teams may show

and display the discovery materials to the defendants, but may not provide a copy of

the discovery materials to the defendants or third parties to keep and maintain in

their possession. Further, defense counsel and the defendants’ litigation teams shall

return the discovery materials to the United States Attorney’s Office within 10 days

upon conclusion of the case before this Court, or, if an appeal is taken, upon

completion of such an appeal.

       Any discovery materials that are filed with the Court in connection with pre-

trial motions, trial, sentencing, or other matter before this Court, shall be filed under

seal and shall remain sealed until otherwise ordered by this Court. This does not

entitle either party to seal their filings as a matter of course. The parties are required

to comply in all respects to the relevant local and federal rules of criminal procedure
Case 5:20-cr-20520-JEL-EAS ECF No. 97, PageID.489 Filed 12/07/20 Page 3 of 5




pertaining to the sealing of court documents.

      Any violation of any term or condition of the Proposed Order by the

defendants, the defendants’ attorneys of record, any member of the defense teams,

or any attorney for the United States Attorney’s Office for the Eastern District of

Michigan, may be sanctioned by contempt of court, and/or may be subject to

monetary or other sanctions as deemed appropriate by this Court.

      This Motion and the proposed Protective Order is submitted for the purpose

of insuring that law enforcement sensitive information contained in discovery

materials are not disseminated to third parties.

      For these reasons, the United States and Defendants request this Court to

authorize the proposed Discovery Protective Order.

IT IS SO STIPULATED.


Respectfully submitted,
MATTHEW SCHNEIDER,
United States Attorney


 s/Ranya Elzein                            /s/ Michael J. Harrison (with consent)
 Danielle Asher                            Harrison Law
 Ranya Elzein                              40950 Woodward
 Assistant United States Attorneys         Bloomfield Hills, MI 48304
 211 W. Fort Street, Suite 2001            248-220-3324
 Detroit, Michigan 48226                   michael@harrisonlawplc.com
 Phone: (313) 226-0213
 Danielle.Asher@usdoj.gov                  /s/ Bertram L. Johnson (with consent)
 Ranya.Elzein@usdoj.gov                    Law Offices of Christian Ray & Associates,
                                           P.C.
Case 5:20-cr-20520-JEL-EAS ECF No. 97, PageID.490 Filed 12/07/20 Page 4 of 5




                                     23756 Michigan Avenue Suite 300
                                     Dearborn, MI 48124
                                     313-598-4193
                                     warrioratlaw313@aol.com

                                     /s/ Harold Z. Gurewitz (with consent)
                                     Gurewitz & Raben, PLC
                                     333 W. Fort Street Suite 1400
                                     Detroit, MI 48226
                                     313-628-4733
                                     hgurewitz@grplc.com

                                     /s/ Jeffrey L. Edison (with consent)
                                     65 Cadillac Square Suite 2205
                                     Detroit, MI 48226
                                     313-964-0400
                                     jelee@ix.netcom.com

                                     /s/ Steve E. Scharg (with consent)
                                     615 Griswold Suite 1125
                                     Detroit, MI 48226
                                     313-962-4090
                                     scharg1924@gmail.com

                                     /s/ Mohammed A. Nasser (with consent)
                                     Perkins Law Group PLLC
                                     615 Griswold Street Suite 400
                                     Detroit, MI 48226
                                     313-964-1702
                                     mnasser@perkinslawgroup.net




Dated: December 7, 2020
Case 5:20-cr-20520-JEL-EAS ECF No. 97, PageID.491 Filed 12/07/20 Page 5 of 5




                          CERTIFICATE OF SERVICE
      I hereby certify that on December 7, 2020, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to counsel and parties authorized to receive electronically

Notices of Electronic Filing.




                                                s/Ranya Elzein
                                                Ranya Elzein
                                                Assistant United States Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, Michigan 48226
                                                (313) 226-0213
                                                Ranya.Elzein@usdoj.gov
